I am proud to see you, 
Mr. President, a distinguished son of Africa, presiding 
over the General Assembly at its sixty-ninth session, 
and I congratulate you warmly on your election. I would 
also like to pay tribute to the President of the Assembly 
at its previous session for his sterling leadership.

This meeting is taking place at a challenging time 
on the global stage. Several African countries have 
been dealing with an unprecedented outbreak of deadly 
Ebola disease; the 200 girls abducted in Nigeria by 
Boko Haram are yet to be found or rescued; and the 
indiscriminate bombardment of Gaza ended only a few 
weeks ago. At the same time, terrorist groups continue 
to disrupt peace and stability in various parts of the 
world.

Those challenges are not insurmountable, but 
overcoming them requires steadfastness and unity. We 
should therefore resolutely reaffirm our faith and move 
forward, guided by the enduring values and principles 
of the Charter of the United Nations and all that it stands 
for. Those values should guide our discussions during 
this session, including on our theme “Delivering on and 
implementing a transformative post-2015 development 
agenda”. That theme presents an opportunity for us to 
pause and reflect on the successes we have achieved and 
the challenges we have encountered in implementing the 
ambitious targets set by the Millennium Development 
Goals (MDGs). The creation of a better world through 
inclusive development, improved freedom from want, 
and greater security and prosperity, especially in 
developing countries, are some of the priorities we 
agreed on 14 years ago.

In Namibia, the implementation of the MDGs 
has had many positive results. We have reduced the 
percentage of our people living in extreme poverty 
by more than half. Primary school enrolment has 
reached 100 per cent. Health care is now delivered to 
many communities where once there was none. The 
rates of new cases of HIV infection have stabilized. 
Our coverage of antiretroviral treatment has reached 
85 per cent, while the rate of prevention of mother-to-
child transmission now stands at 90 per cent. We are 
moving closer to eliminating malaria as a public health 
threat, and our provision of clean drinking water and 
sanitation has also expanded.

Notable successes have been achieved at the global 
level, too. The living conditions of millions of people 

have improved, especially in developing countries. We 
therefore have a strong foundation on which to realize the 
sustainable development goals that are part of the post-
2015 development agenda. In that context, urgent action 
should be taken to meet the basic needs of all human 
beings and the protection of the natural environment, 
on which we all depend for our livelihoods. I believe 
no effort or resource should be spared in addressing 
holistically the root causes of social strife, poverty and 
political conflict in our societies.

Developing countries, particularly African and 
island States, continue to bear the brunt of the adverse 
effects of climate change. Floods, droughts and soil 
erosion have become more severe, prolonged and 
frequent. Namibia therefore calls for implementation 
of the action programme and the dynamic Windhoek 
Declaration adopted in 2013 in Namibia at the eleventh 
session of the Conference of the Parties to the United 
Nations Convention to Combat Desertification.

We applaud the Secretary-General for hosting the 
Climate Summit during this session of the General 
Assembly. Its outcome should complement the 
negotiations within the United Nations Framework 
Convention on Climate Change towards a meaningful 
and coordinated global agreement in 2015.

Going forward, our discussions and interactions 
should be guided by the principles articulated in the 
Millennium Declaration; the outcome document 
of the United Nations Conference on Sustainable 
Development, entitled “The future we want”; and the 
outcomes of the major United Nations conferences 
and summits on economic, social and environmental 
matters. It is vital to ensure that the concerns articulated 
in the African Common Position be fully integrated 
into the post-2015 development agenda.

As we prepare for the implementation of the 
post-2015 development agenda, we must demonstrate 
the necessary political will and create strong global 
partnerships to realize our shared goals. Furthermore, 
we should join hands to ensure effective mobilization 
and the efficient utilization of public- and private-sector 
resources at both the domestic and international levels.

The ongoing efforts to reform the United Nations 
system, particularly the Security Council, must be 
concluded without further delay in order to reflect the 
contemporary geopolitical realities.

We remain concerned about the political instability 
and armed conflicts in South Sudan, Somalia, Mali 
and the Central African Republic. However, the 
success achieved by the Government of the Democratic 
Republic of the Congo, the United Nations Organization 
Stabilization Mission in the Democratic Republic of 
the Congo and the Southern African Development 
Community, along with the Intervention Brigade, in 
neutralizing the negative forces in the eastern part of 
the Democratic Republic of the Congo is encouraging. 
In order to further consolidate peace, the voluntary 
programme for the disarmament, demobilization, 
repatriation, resettlement and reintegration of the 
negative forces must be implemented fully.

Namibia supports the participation of women in 
peacekeeping and peacebuilding operations around the 
world. In that context, we call for the full implementation 
of Security Council resolution 1325 (2000) on women, 
peace and security. Namibia has currently deployed one 
of the largest female police contingents to the African 
Union-United Nations Hybrid Operation in Darfur.

Namibia continues to call for the lifting of the 
economic embargo against Cuba. The embargo is 
contrary to international efforts to reduce poverty and 
achieve the MDG targets in States Members of the 
United Nations. The listing of Cuba as a State sponsor 
of international terrorism is not justifiable and should 
not be accepted.

We call for the full implementation of all relevant 
United Nations resolutions on Western Sahara and 
Palestine. The international community must fulfil its 
obligations and assist the people of Western Sahara 
and Palestine to realize their inalienable right to self-
determination.

Namibia condemns the abduction of more than 
200 girls and other innocent people by Boko Haram 
in the Federal Republic of Nigeria. We call for their 
immediate and unconditional release.

We support international efforts to combat Ebola 
disease in the African countries affected. Towards that 
end, Namibia has contributed ND$11 million to the 
fight against the deadly epidemic.

As prescribed by the Namibian Constitution, I 
have the honour to inform the Assembly that my term 
of office as President will come to an end early next 
year. Therefore, this is the last time that I will address 
the General Assembly as President of the Republic 
of Namibia. I would like to thank Heads of State 
and Government for the excellent cooperation that 
they have rendered to me and my country during my 

tenure of office. I trust that they will extend the same 
cooperation to my successor.

Finally, let us reaffirm our collective political 
commitment to accelerating the achievement of the 
MDGs as we move towards the implementation of the 
post-2015 development agenda.

